In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________
                       No. 02-20-00374-CV
                  ___________________________

IN RE MBH REAL ESTATE, LLC, AFI LOAN SERVICING, LLC, ANSON
      FINANCIAL, INC., J. MICHAEL FERGUSON, P.C., Relators




                         Original Proceeding
            67th District Court of Tarrant County, Texas
                  Trial Court No. 067-311209-19


            Before Sudderth, C.J.; Gabriel and Birdwell, JJ.
                 Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: December 1, 2020




                                         2